EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Dr. Bartfeld on August 5, 2021.

The application has been amended as follows: 
Claim 6, line 15, replace “Rx1 to Rx4 “with - -Rx5 to Rx8 - -.  This amendment corrects the R groups in formula (bd1-an1) of claim 6.  Support is found on page 93 of specification, line 13. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The claimed invention recites the following:

    PNG
    media_image1.png
    836
    681
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    105
    661
    media_image2.png
    Greyscale

None of the prior art references disclose the claimed resist composition comprising said compound of (bd1) above wherein the Ry1 and Ry2 are mutually bonded to form an aromatic ring structure which may have a substituent.
Accordingly, claims 1-16 are seen as allowable and passed to issue.
In re Ochiai, 71 F.3d 1565 (Fed. Cir.1995) which sets precedent that if the product is subsequently found allowable, withdrawn process claims which depend from or otherwise include all the limitations of the allowable product will be rejoined.    
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN S CHU whose telephone number is (571)272-1329. The examiner can normally be reached on IFP-Flex.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith, can be reached at telephone number 571-272-1166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 

						/John S Chu/                                                                        Primary Examiner, Art Unit 1737                                                                                                                                
J.Chu
August 5, 2021